Citation Nr: 0125741	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-20 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU). 

(A claim of entitlement to waiver of recovery of an 
overpayment of disability pension benefits is the subject of 
a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran served on a period of active duty for training 
from May to June 1962, and served on active duty from June 
1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied TDIU.  The veteran entered 
a notice of disagreement in June 2000; the RO issued a 
statement of the case in July 2000; and the veteran entered a 
substantive appeal in July 2000. 

At a July 2001 personal hearing before the undersigned member 
of the Board, sitting at Montgomery, Alabama, the veteran 
testified that some of his VA treatment records were in 
Birmingham, Alabama.  He testified that some of these records 
pertained to his service-connected prostatitis.  To ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request VA treatment 
records from the VA medical facility in 
Birmingham, Alabama, and associate these 
with the claims file.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO should 
undertake any additional actions deemed 
necessary to comply with the requirements 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  If TDIU remains denied, 
the RO should furnish the appellant and 
representative with a supplemental 
statement of the case and should give the 
veteran and representative the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


